DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 8/22/2022. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caroline Do (Reg. #:47529) on 08/31/2022.
Amendment as follows:
In claim 1, line 18, change “…a fourth period.” to “…a fourth period,”.
In claim 1, line 25, change “…a first period.” to “…a first period,”
In claim 1, line 31, change “…the second comparison signal of a reset level to the first transistor…” to “…the second comparison signal of a reset level to the second transistor…”.

Allowable Subject Matter
Claims 1, 8-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a logic control circuit configured to output an inverted signal of the output signal of the comparison circuit to a counter during a first period and a second period, and to output a non-inverted signal of the output signal of the comparison circuit to the counter during a third period and a fourth period, wherein the first and second signals are based on the first and second charges or the first and second comparison signals, respectively, and wherein the comparison circuit compares the first signal input to the first transistor with the second comparison signal in a state where the second switch is turned off after the second switch supplies the first comparison signal of a reset level to the first transistor, during the first period, compares the first signal with the second comparison signal varying with time, during the first second period, compares the second signal input to the second transistor with the first comparison signal in a state where the fourth switch is turned off after the fourth switch supplies the second comparison signal of a reset level to the second transistor, during the third period, and compares the second signal with the first comparison signal during the fourth period.”

Claims 8-11 and 13 depend on, and further limit, independent claim 1. Therefore, claims 8-11 and 13 are considered allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698    

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698